UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2012 OR ¨ Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For transition period from to Commission File Number: 000-19756 PDL BIOPHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3023969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 932 Southwood Boulevard Incline Village, Nevada 89451 (Address of principal executive offices and Zip Code) (775)832-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes¨Nox As of April 26, 2012, there were 139,884,999 shares of the Registrant’s Common Stock outstanding. PDL BIOPHARMA, INC. 2012 Form 10-Q Table of Contents Page PARTI - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 4 Condensed Consolidated Balance Sheets at March 31, 2012, and December31, 2011 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 6 Notes to the Condensed Consolidated Financial Statements 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM4. CONTROLS AND PROCEDURES 34 PARTII - OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 35 ITEM1A. RISK FACTORS 37 ITEM6. EXHIBITS 38 SIGNATURES 39 We own or have rights to certain trademarks, trade names, copyrights and other intellectual property used in our business, including PDL BioPharma and the PDL logo, each of which is considered a trademark.All other company names, product names, trade names and trademarks included in this Quarterly Report are trademarks, registered trademarks or trade names of their respective owners. 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Royalties $ $ License and other - Total revenues Operating expenses: General and administrative Operating income Non-operating expense, net Interest and other income, net 90 Interest expense ) ) Total non-operating expense, net ) ) Income before income taxes Income tax expense Net income $ $ Net income per share Basic $ $ Diluted $ $ Cash dividends declared per common share $ $ Weighted average shares outstanding Basic Diluted See accompanying notes. 3 PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive loss, net of tax Unrealized gains (losses) on investments in available-for-sale securities 29 ) Unrealized losses on cash flow hedges ) ) Total other comprehensive loss, net of tax ) ) Comprehensive income $ $ See accompanying notes. 4 PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March 31, December 31, (unaudited) (Note 1) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Receivables from licensees - Deferred tax assets Prepaid and other current assets Total current assets Property and equipment, net 27 22 Long-term investments Note receivable - Long-term deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Accrued legal settlement - Accrued liabilities Current portion of non-recourse notes payable Total current liabilities Convertible notes payable Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' deficit: Preferred stock, par value $0.01 per share, 10,000 shares authorized; no shares issued and outstanding - - Common stock, par value $0.01 per share, 250,000 shares authorized; 139,680 and 139,680 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 5 PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Discounts and deferred issuance costs Other amortization and depreciation expense Stock-based compensation expense 50 Hedge ineffectiveness on foreign exchange contracts 84 - Deferred taxes 2 Changes in assets and liabilities: Receivables from licensees Prepaid and other current assets Other assets ) ) Accounts payable ) ) Accrued liabilities ) Accrued legal settlement ) ) Other long-term liabilities ) - Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchases of investments ) ) Maturities of investments Note receivable ) - Acquisition of property and equipment (8 ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities Repayment of non-recourse notes ) ) Payment of debt issuance costs ) - Cash dividends paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the year Cash and cash equivalents at end of period $ $ Three Month Ended March 31, Supplemental cash flow information Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes. 6 PDL BIOPHARMA,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information. The financial statements include all adjustments (consisting only of normal recurring adjustments) the management of PDL BioPharma, Inc. (the Company, PDL, we, us or our) believes are necessary for a fair presentation of the periods presented. These interim financial results are not necessarily indicative of results expected for the full fiscal year or for any subsequent interim period. The accompanying Condensed Consolidated Financial Statements and related financial information should be read in conjunction with the audited Consolidated Financial Statements and the related notes thereto for the year ended December31, 2011, included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. The Condensed Consolidated Balance Sheet at December31, 2011, has been derived from the audited Consolidated Financial Statements at that date. Principles of Consolidation The Consolidated Financial Statements include the accounts of PDL and its wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Customer Concentration The percentage of total revenue earned from our licensees’ net product sales, which individually accounted for 10% or more of our total revenues, were: Three Months Ended March 31, Licensee Product Name Genentech, Inc. (Genentech) Avastin® 30% 27% Herceptin® 33% 30% Lucentis® 14% 11% Elan Corporation, Plc (Elan) Tysabri® 15% 12% Foreign Currency Hedging We hedge certain Euro-denominated currency exposures related to our licensees’ product sales with Euro forward contracts. In general, these contracts are intended to offset the underlying Euro market risk in our royalty revenues. We do not enter into speculative foreign currency transactions. We have designated the Euro forward contracts as cash flow hedges. At the inception of the hedging relationship and on a quarterly basis, we assess hedge effectiveness. The fair value of the Euro forward contracts is estimated using pricing models with readily observable inputs from actively quoted markets and are disclosed on a gross basis. The aggregate unrealized gain or loss, net of tax, on the effective portion of the hedge is recorded in stockholders’ deficit as accumulated other comprehensive loss. Gains or losses on cash flow hedges are recognized as royalty revenue in the same period that the hedged transaction impacts earnings as royalty revenue. The ineffective portion of the change in fair value of the hedge is recognized in the period it occurs as interest and other income, net. Ineffectiveness, if any, resulting from lower than forecasted Euro based royalties is reclassified from other comprehensive loss and charged against earnings. 7 Comprehensive Income In accordance with the Financial Accounting Standards Board (FASB) accounting standard update (ASU) 2011-05, we have presented the components of other comprehensive loss in the Condensed Consolidated Statements of Comprehensive Income in our first quarter of 2012. Also in accordance with this ASU, we have applied this guidance retrospectively to all periods presented. The adoption of the guidance was a change to the presentation of other comprehensive income and had no effect on our condensed consolidated financial statements. See Note 13 for our accumulated other comprehensive loss. Recent Accounting Pronouncements In December 2011, the FASB issued ASU 2011-11 that requires new disclosures associated with offsetting financial instruments and derivative instruments on the balance sheet that will enable users to evaluate the effect on an entity’s financial position. The ASU will be effective for our first quarter of 2013, but is not expected to have a material impact on our financial statements. 2. Net Income per Share The computation for net income per basic and diluted share was: Three Months Ended March 31, (In thousands) Numerator Net income $ $ Add back interest expense for convertible notes, net of estimated tax of $15,000 and $686,000 for the three months ended March 31, 2012 and 2011, respectively (see Note 9) 27 Income used to compute net income per diluted share $ $ Denominator Total weighted-average shares used to compute net income per basic share Restricted stock outstanding 68 27 Effect of dilutive stock options 15 - Assumed conversion of Series 2012 Notes - Assumed conversion of 2012 Notes - Assumed conversion of February 2015 Notes Weighted-average shares used to compute net income per diluted share We compute net income per basic share using the weighted-average number of shares of common stock outstanding during the period less the weighted-average number of restricted stock shares that are subject to repurchase. We compute net income per diluted share using the sum of the weighted-average number of common and common equivalent shares outstanding. Common equivalent shares used in the computation of net income per diluted share include shares that may be issued under our restricted stock awards, our 2.875% Convertible Senior Notes due February15, 2015 (February 2015 Notes), our 2.875% Series 2012 Convertible Notes due February 15, 2015 (Series 2012 Notes), our 3.75% Senior Convertible Notes due May 1, 2015 (May 2015 Notes) and in 2011, our 2.00% Convertible Senior Notes due February15, 2012 (2012 Notes), on a weighted average basis for the period that the notes were outstanding, including the effect of adding back interest expense, net of tax, and the underlying shares using the if-converted method. Our 2012 Notes were fully retired as of June 30, 2011, and $179.0 million aggregate principal amount of our February 2015 Notes were exchanged for our Series 2012 Notes in the first quarter of 2012. The weighted-average shares on our Series 2012 Notes include the assumed shares on the premium of the average market price over the conversion price as our Series 2012 Notes are net share settled, with the principal amount settled in cash and the excess settled in our common stock. We excluded 21.6 million shares of potential dilution for our May 2015 Notes and 18.4 million shares of potential dilution for our warrants because the conversion price and exercise price exceeded the average market price of our common stock. For the periods presented, no stock was issuable upon conversion; therefore, the May 2015 Notes have been excluded for purposes of computing net income per diluted share. These securities could be dilutive in future periods. In addition, we excluded (21.6) million shares for our purchased call options because they will always beanti-dilutive, therefore, will have no effect on diluted net income per share. 8 For further information related to our convertible notes, see Note 9. We excluded 0.2 million and 0.3million, of outstanding stock options from our net income per diluted share calculations for the three months ended March31, 2012 and 2011, respectively, because their effect was anti-dilutive. 3. Fair Value Measurements The fair value of our financial instruments are estimates of the amounts that would be received if we were to sell an asset or we paid to transfer a liability in an orderly transaction between market participants at the measurement date or exit price. The assets and liabilities are categorized and disclosed in one of the following three categories: Level 1 – based on quoted market prices in active markets for identical assets and liabilities; Level 2 – based on quoted market prices for similar assets and liabilities, using observable market based inputs or unobservable market based inputs corroborated by market data; and Level 3 – based on unobservable inputs using management’s best estimate and assumptions when inputs are unavailable. As of March 31, 2012, and December 31, 2011, we had no Level 3 assets or liabilities. The following table summarizes assets and liabilities recorded at fair value by classification category: March 31, 2012 December 31, 2011 (In thousands) Level 1 Level 2 Total Level 1 Level 2 Total Assets: Money market funds $ $
